Electronically Filed
                                                           Supreme Court
                                                           SCWC-11-0000374
                                                           15-JUL-2013
                                                           02:55 PM



                           SCWC-11-0000374
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                          STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,
                                   vs.
                           JOHN N. AMIRAL,
                   Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000374; CASE NO. 1DTI-10-123021)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari filed on June 4, 2013, is hereby accepted and will
 be scheduled for oral argument.
           The parties will be notified by the appellate clerk
 regarding scheduling.
           DATED: Honolulu, Hawai#i, July 15, 2013.


  Kevin O’Grady                          /s/ Mark E. Recktenwald
  for petitioner
                                         /s/ Paula A. Nakayama

                                         /s/ Simeon R. Acoba, Jr.

                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack